CONNOR, J.
Tbe appellant, Z. J. Quinn, contends tbat as surety on tbe bond for $300.00, dated 20 February, 1928, be is liable only for tbe rent for tbe year 1928, and tbat be is not liable for tbe rents for tbe years 1929 and 1930. He assigns as error tbe judgment tbat plaintiffs recover of him as surety on tbe bond tbe sum of $300.00 for tbe rents for tbe years 1928, 1929 and 1930. Tbis assignment of error is sustained.
Tbe bond dated 20 February, 1928, was executed and filed pursuant to tbe order dated 16 February, 1928. Tbe order was made on motion of tbe plaintiffs to secure tbe rent for tbe year 1928 and expressly provided tbat at tbe end of tbat year, a new bond for tbe rents and profits should be given by tbe defendants, and tbat upon their failure to give such bond, a receiver should be appointed by tbe judge having jurisdiction. Tbe bond executed by tbe appellant and tbe order pursuant to which it was filed, must be construed together in order to determine tbe liability of tbe obligors. As thus construed, tbe appellant is liable only for tbe rent for tbe year 1928. He is not liable for tbe rent for tbe years 1929 and 1930. There is error in tbe judgment. It is
Reversed.